The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed February 26, 2021.  Acknowledgement is made of Applicant's amendment to independent Claims 19, 29 and 30 further limiting the claimed composition by incorporating the limitations of now cancelled Claim 26. 


Priority
This application, 15/634,924, filed 06/27/2017 is a continuation of 15/390,244, filed 12/23/2016, now abandoned.  15/390,244 is a continuation of 14/390,040, filed 10/02/2014, now abandoned.  14/390,040 is a national stage entry of PCT/EP2013/056987, International Filing Date: 04/03/2013.  PCT/EP2013/056987 claims priority from provisional application 61/782,434, filed 03/14/2013 claims foreign priority to 12163198.0, filed 04/04/2012.

Withdrawn Objections and Rejections

Claim objections
The objection to Claim 26 as being dependent upon a rejected base claim is withdrawn in response to Applicant’s amendment cancelling Claim 26.  

Claim rejections – 35 USC § 103
The rejection of Claims 19 – 25 and 27 – 39 under 35 U.S.C. 103(a) as being unpatentable Paulsen et al. in US 2008/0075759 in view of Heckeroth et al. in US 2011/0059988 and Foster, A. P. in US 2008/0269310 is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 19, 29 and 30 further limiting the claimed composition by incorporating the limitations of now cancelled Claim 26. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a solid soft chewable veterinary composition effective for treating and/or controlling flea or tick infestation in an animal comprising: a) an isoxazoline active ingredient of 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl- 4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide or a pharmaceutically acceptable salt thereof at a concentration between 5% and 20% by weight, or about 9% to about 14% by weight, or about 0.1% to 40% by weight; b) a forming agent, a surfactant, a filler and a humectant, wherein the forming agent is PEG 3350; the surfactant is sodium lauryl sulfate at a concentration of 2% (w/w); the filler is corn starch and the humectant is glycerol at a concentration of about 2.9% to 4% (w/w), is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Paulsen et al. in US 2008/0075759, as well as Cleverly et al. in US 
Cleverly teaches chewable veterinary formulations comprising an effective amount of at least one pharmaceutical agent and at least one binder; at least one disintegrant; at least one non-animal product containing flavor or flavor derived from a non-animal source; at least one binder and at least one humectant, wherein the humectant may be glycerol (5 – 20% by weight).  The formulation may also comprise a surfactant such as sodium lauryl sulfate (0.001 to 1% by weight).  The amounts of the surfactant sodium lauryl sulfate and the humectant glycerin in the formulations of Cleverly are significantly lower and greater, respectively, than the amounts instantly claimed.  
Neither Paulson or Cleverly teach or suggest a chewable formulation comprising any isoxazoline active ingredient, much less the specific active ingredient recited in the claimed invention.
The prior art as a whole neither teaches nor suggests soft chewable medications containing both amounts of sodium lauryl sulfate and glycerin that fall within the scope of the amounts instantly claimed.  Neither Paulson or Cleverly teach or suggest a 
Accordingly, one of ordinary skill in the art would not have been motivated to modify the amounts of sodium lauryl sulfate and glycerin in the compositions of Paulsen or Cleverly to those instantly claimed in combination with the amounts of the isoxazoline active ingredient recited in the claimed invention with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19 – 24 and 27 – 39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DENNIS HEYER/Primary Examiner, Art Unit 1628